Citation Nr: 1103803	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-11 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
atherosclerotic coronary artery disease (ASCAD) associated with 
diabetes mellitus, type II, from June 1, 2007.  

2.  Entitlement to a total disability evaluation for compensation 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in October 2007 by the 
VARO in Des Moines, Iowa, based on the claim for increase filed 
in February 2007.  In that decision, the RO assigned a temporary 
total rating under 38 C.F.R. § 4.30 for ASCAD from January 29, 
2007, to May 31, 2007, with assignment of a 60 percent schedular 
evaluation as of June 1, 2007.  By subsequent action in March 
2009, the RO denied the Veteran's claim for TDIU entitlement.  

Pursuant to his request, the Veteran was afforded an RO hearing 
in July 2009.  A transcript of that proceeding is of record.  No 
hearing before the Board has been sought.  

The issue of extraschedular entitlement to a rating in excess of 
60 percent for ASCAD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection has been established for ASCAD, evaluated 
as 60 percent disabling; diabetes mellitus, type II, evaluated as 
20 percent disabling; hypertension, evaluated as 10 percent 
disabling; peripheral neuropathy, left lower extremity, evaluated 
as 10 percent disabling; peripheral neuropathy, right lower 
extremity, evaluated as 10 percent disabling; diabetic 
cellulitis, right foot, evaluated as 10 percent disabling; and 
erectile dysfunction, evaluated as 0 percent disabling. 

2.  The Veteran's ASCAD is at present manifested by chest pain 
and dyspnea with a workload of 5 METs, as well as left 
ventricular dysfunction and an ejection fraction ranging from 50 
to 60 percent; chronic congestive heart failure is not indicated.  

3.  The Veteran has four years of college-level training in the 
field of Theology and past work experience primarily as a 
commercial truck driver, with all full-time work ceasing in 
October 2007.  

4.  The veteran's service-connected disabilities, alone, preclude 
him from engaging and retaining substantially gainful employment, 
consistent with his education and work history.  


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 60 percent for ASCAD associated with diabetes mellitus, 
type II, from June 1, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104 Diagnostic Code 
7005 (2010).

2.  The criteria for the assignment of a TDIU have been met.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board herein grants TDIU entitlement and, as such, the need 
to discuss the VA's compliance with its duties to notify and 
assist as to that matter is obviated.  

As for the claim for increase for ASCAD, the Board notes that 
before addressing the merits of that claim, it is required to 
ensure that the VA's duties to notify and assist have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The notification obligation in this case was accomplished by way 
of the RO's letter, dated in March 2007, to the Veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
record also reflects that the RO further corresponded with the 
Veteran in June 2008 for the purpose of satisfying the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(38 U.S.C.A. § 5103(a) requires that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life), but that case was reversed by action 
of the U.S. Court of Appeals for the Federal Circuit in Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), finding 
§ 5103(a) as requiring only generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code (DC) 
under which the disability was rated.  

VCAA notice is to be furnished to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
full VCAA notice was provided to the appellant prior to the 
initial adjudication of his claim for increase in October 2007, 
in accord with Pelegrini.  In light of the foregoing, and in the 
absence of any allegation of prejudice by or on behalf of the 
Veteran, the Board cannot conclude that any defect in the timing 
or substance of the notice provided affected the essential 
fairness of the adjudication, with resulting prejudice to the 
Veteran.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the claim herein 
addressed on their merits, and has not argued that any error or 
deficiency in the accomplishment of the duties to notify and 
assist has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The record indicates that the Veteran has been provided two VA 
medical examinations during the course of the instant appeal in 
order to evaluate the nature and severity of his service-
connected ASCAD and/or employability.  The reports from these 
examinations are found to be sufficiently detailed as to permit 
fair and equitable consideration of the merits of the issue 
presented, notwithstanding the absence of the Veteran's claims 
folder at the time of the initial examination in 2008, as it is 
shown that the same VA examiner was provided his claims folder 
and reviewed it as part of the 2009 examination of the Veteran.  
No objection as to the conduct of that examination or the 
opinions provided is voiced by the Veteran.  On that basis, 
further development action relative to the schedular evaluation 
for assignment for ASCAD is not required.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. § 3.103(c)(2) requires that the person who conducts a 
hearing fulfill two duties to comply with the above regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked. Here, during the RO hearing, the RO's 
hearing officer noted the basis of the prior determination and 
noted the elements of the claim that were lacking to substantiate 
the claim(s) for benefits.  The hearing officer specifically 
noted the issue on appeal and sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or was outstanding that might 
substantiate the claim(s).  The representative specifically asked 
the Veteran about any treatment of the Veteran's disability, as 
well as the current symptoms associated with same and its effect 
on his day-to-day functioning.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor 
identified any prejudice in the conduct of the RO hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, the RO's hearing 
officer complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) and that any error in notice provided during the 
Veteran's hearing constitutes harmless error.

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
governing law and regulations.  

Increased Schedular Rating for ASCAD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  Examination reports are 
to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), 
the Court held that "staged ratings are appropriate for an 
increased-rating claim when the factual findings shown distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings."  The Court found 
no basis for drawing a distinction between initial ratings and 
increased- rating claims for applying staged ratings.  

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  See also Esteban v. Brown, 6 Vet. App. 259 
(1994).

Service connection for ASCAD associated with diabetes mellitus, 
type II, was established by RO action in June 2003, at which time 
a 10 percent rating was assigned under DC 7005.  By further RO 
action in June 2005, the rating assigned was increased to 60 
percent, effective from November 2004.  In February 2007, the 
Veteran initiated a claim for increase for his ASCAD, and the RO 
by its decision of October 2007 assigned a temporary total rating 
under 38 C.F.R. § 4.30 for the period from January 29, 2007, to 
May 31, 2007, followed by the assignment of a 60 percent 
schedular evaluation under DC 7005 as of June 1, 2007.  

A 100 percent rating is warranted for three months following a 
myocardial infarction or coronary bypass surgery.  38 C.F.R. 
§ 4.104, DC 7006, 7017 (2010).  In this instance, the RO elected 
not to assign the 100 percent schedular under either of the cited 
DCs, but assigned, pursuant to its rating judgment, a temporary 
total rating, i.e., a 100 percent rating, from January 29, 2007, 
to May 31, 2007, under 38 C.F.R. § 4.30.  

With documented coronary artery disease that results in chronic 
congestive heart failure, or a workload of three METs (metabolic 
equivalent) that results in dyspnea, fatigue, angina, dizziness, 
or syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent is evaluated as 100 percent 
disabling.  More than one episode of acute congestive heart 
failure in the past year, or a workload of greater than three 
METs but not greater than five METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent is 
evaluated as 60 percent disabling.  When a workload of greater 
than five METs but not greater than seven METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray study, a 30 percent 
evaluation is merited.  A workload of seven METs but not greater 
than ten METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or when continuous medication is required, 
a 10 percent evaluation is warranted.  38 C.F.R. § 4.104, Code 
7005.  

It is the Veteran's contention that he is entitled to a 100 
percent schedular evaluation for his ASCAD on the basis of recent 
emergency surgery for quadruple bypass of coronary arteries.  His 
oral and written testimony is to the effect that his ASCAD is 
primarily characterized by marked shortness of breath, chest pain 
on exertion, and fatigue and that his limitations more closely 
approximate those associated with the 100 percent rating, as 
opposed to the currently assigned 60 percent evaluation.  He 
reports being unable to sit, stand, or walk for any length of 
time as a result of his ASCAD.  

In evaluating the Veteran's claim, the Board notes that the 
criteria of DC 7005 are explicit insofar as the assignment of a 
100 percent schedular rating is predicated on the showing that 
there has been a progression of ASCAD to chronic congestive heart 
failure; that a workload of three METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or that there is left 
ventricular dysfunction with a documented ejection fraction of 
less than 30 percent.  The record as developed in this case fails 
to demonstrate that any of the foregoing criteria have been met 
or any basis exists for the assignment of a schedular evaluation 
in excess of 60 percent under alternate rating criteria.  

A two dimensional transthoracic echocardiogram in September 2006 
identified an ejection fraction of 60 percent.  Exercise 
treadmill testing at that time revealed isolated, premature 
ventricular contractions during exercise, but was negative for 
ischemia or acute injury.  

The record reflects that in January 2007 the Veteran sustained an 
acute anterior wall myocardial infarction, with subsequent 
cardiac catheterization studies showing blockages of four 
coronary arteries.  At that time, it was noted for historical 
purposes that one or more stents had been implanted four years 
prior thereto due to blocked coronary arteries.  Chest films 
showed no evidence of congestive heart failure.  Stenting and a 
four-vessel coronary artery bypass grafting procedure followed 
later during the January 2007 hospitalization.  A postsurgical 
echocardiogram revealed a 60 percent ejection fraction.  

Stress testing by VA in January 2008 showed no evidence of 
stress-induced ischemia.  There was a small, moderate distal 
lateral and apical infarct, as well as abnormal left ventricular 
contractility with a left ventricular ejection fraction of 50 
percent.  Chest films disclosed postsurgical changes of the chest 
with pulmonary vascular congestion.  An electrocardiogram in 
November 2008 was abnormal due to a first degree 
artrioventricular block, with left axis deviation.  

A VA heart examination in June 2008, which was performed on the 
basis of VA medical records and the Veteran's history as deemed 
reliable by the examiner, but without the Veteran's VA claims 
folder, yielded a diagnosis of ASCAD, progressive as compared to 
examination in April 2005, with post myocardial infarction and 
coronary artery bypass grafting.  Based on questionnaire 
responses from the Veteran, the examiner determined that his 
estimated METs level was five METs.  The Veteran was also noted 
to exhibit exceptional, stable angina symptoms, but without 
evidence of stress inducible ischemia.  Indicia of congestive 
heart failure, a workload reduction to 3 METs with symptoms, or 
an ejection fraction of less than 30 percent were absent.  

A VA general medical examination by the same examiner was 
undertaken in January 2009 primarily to address the question of 
the Veteran's employability, which was conducted with the benefit 
of review of the Veteran's VA claims folder.  Relevant symptoms 
were noted to include intermittent chest pains with backache, 
shortness of breath, and lightheadedness.  That evaluation, in 
pertinent part, culminated in entry of a diagnosis of ASCAD, 
stable compared to the June 2008 examination.  An estimate of 
functional ability led the examiner to assign a workload limit of 
5 METs.  No complaints or finding regarding congestive heart 
failure or an ejection fraction of less than 30 percent for left 
ventricular dysfunction were set forth.  

The Veteran testified at his July 2009 hearing that a VA medical 
professional had recently told him he was suffering from 
congestive heart failure.  However, the clinical record is devoid 
of any active manifestations thereof and the only notation in 
support of its presence was compiled in a nursing discharge note, 
dated in January 2008, to the effect that the Veteran had a 
history of congestive heart failure and he was thus instructed to 
weigh himself daily, among other things, in order to monitor any 
possible increase in fluid accumulation.  Such notation is not 
otherwise confirmed by any other clinical or examination findings 
indicating the presence of congestive heart failure, and 
certainly not a progression of ASCAD to a chronic state of 
congestive heart failure.  

Analysis of the record likewise fails to show that an ejection 
fraction, which denotes the degree of left ventricular 
dysfunction, of less than 50 percent throughout the entire course 
of the instant appeal.  Moreover, the workload of the Veteran's 
heart has not been demonstrated to be less than five METs during 
the relevant period involved, and there is no showing that a 
workload of three METs results in dyspnea, fatigue, angina, 
dizziness, or syncope.  

The Veteran is competent to identify the occurrence of symptoms 
related to his ASCAD, including chest pain and he has furnished 
credible testimony as to his symptoms and their residual effects.  
It is not shown, however, that he has the medical expertise to 
render competent his opinions with respect to questions of 
medical diagnosis and etiology, including whether or not 
congestive heart failure is present or whether the other criteria 
based on medical testing for the next higher rating have been 
met.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465 (1994).  In any event, the 
evidence supportive of an increased rating for ASCAD is 
outweighed in this instance by that evidence contraindicating 
entitlement.  As it is concluded that a preponderance of the 
evidence is against the claim for an increased schedular 
evaluation for ASCAD, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This portion of the 
appeal is denied.  

TDIU

In this appeal, the Veteran argues that he is entitled to a TDIU, 
citing the severity of his multiple service-connected 
disabilities and their functional limitations, and medical 
opinion evidence substantiating such assertion.  The Board 
concurs.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities; provided that, if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 
percent disability or one 40 percent disability in combination, 
disabilities of a common etiology or from a single accident are 
considered to be one disability.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Factors such as employment 
history, as well as educational and vocational attainments, are 
for consideration.  Id. For VA purposes, the term, 
unemployability, is synonymous with an inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 
Fed. Reg. 2317 (1992).  The word "substantially" suggests an 
intent to impart flexibility into a determination of a veteran's 
overall employability, as opposed to requiring the appellant to 
prove that he is 100 percent unemployable.  Roberson v. Principi, 
251 F.3d 1378, 1385 (Fed. Cir. 2001).

In the matter at hand, service connection has been established 
for various disabilities, including the above-noted ASCAD, 
evaluated as 60 percent disabling; diabetes mellitus, type II, 
evaluated as 20 percent disabling; hypertension, evaluated as 10 
percent disabling; peripheral neuropathy, left lower extremity, 
evaluated as 10 percent disabling; peripheral neuropathy, right 
lower extremity, evaluated as 10 percent disabling; diabetic 
cellulitis, right foot, evaluated as 10 percent disabling; and 
erectile dysfunction, evaluated as 0 percent disabling.  A 
combined schedular disability evaluation of 80 percent has 
remained in effect since April 2005, with the exception of the 
period from late January 2007 to late May 2007 when a temporary 
total rating based on the need for convalescence was assigned.  
In addition, the Veteran has been found to be entitled to special 
monthly compensation on account of loss of use of a creative 
organ from November 2004.  

Hence, the schedular requirements of § 4.16(a) are met.  The 
question thus presented by this appeal is whether the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of his service-connected disabilities.  

Review of the record indicates that the Veteran's claim for TDIU 
entitlement was received by VA in July 2008.  Therein, he 
reported having completed four years of college with a Theology 
degree and having worked previously as a commercial truck driver, 
and, for a period, as a laborer doing odd jobs, with all full-
time work reportedly ceasing in October 2007.  Other information 
of record is to the effect that much of the Veteran's past work 
experience was as a commercial truck driver.  Input from the 
Veteran's former employer in January 2009 indicated that the 
Veteran last worked in December 2007 and that the reason that he 
no longer worked there was because he had "moved."  

The fact that the Veteran's service-connected disabilities have 
been evaluated in combination as 80 percent disabling throughout 
the appeal period signifies recognition by VA that there is 
present resulting disability and a corresponding industrial 
impairment.  See 38 C.F.R. § 4.1.  Such ratings, however, are not 
dispositive of the question of whether service-connected 
disabilities preclude the Veteran from securing and following a 
substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. 
§ 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975), the following was noted:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

The RO has determined in the first instance that the Veteran is 
not rendered unemployable on the basis of his service-connected 
disabilities, citing the January 2009 opinion of a VA examiner 
that it was at least as likely as not that he could obtain and 
sustain gainful employment that was sedentary or light in nature, 
provided he underwent vocational retraining.  The question of the 
medical feasibility or suitability in pursuing a course of 
vocational retraining was not addressed.  Moreover, that same VA 
examiner determined also that it was at least as likely as not 
that the Veteran was unable to return to prior work as a 
commercial truck driver based on his insulin-dependent diabetes 
mellitus, ASCAD, and peripheral neuropathy, with acknowledgement 
by the examiner of the Veteran's inability to perform tasks 
requiring any significant physical demands or stand or walk for 
any length of time.  

It is also true that the Social Security Administration (SSA) in 
April 2008 found that the Veteran was not rendered totally 
disabled; however, that determination was based on two 
disabilities, one being his ASCAD and the other a nonservice-
connected psychiatric disorder, the latter of which has no 
bearing in determining TDIU entitlement.  One SSA consulting 
physician opined in March 2008 that the Veteran was experiencing 
extreme difficulties in handling manual tasks and appeared 
incapable of handling occupations involving lifting, carrying, or 
walking great distances.  That same consultant was of the further 
opinion that the Veteran's ASCAD may permit him to handle 
sedentary-type employment, but his ability to even perform 
sedentary work may be impaired by his poorly controlled diabetes.  

The Veteran has furnished credible and probative testimony as to 
the limitations imposed not only by his ASCAD, but also his 
diabetes mellitus and related peripheral neuropathy of each lower 
extremity, hypertension, leg cellulitis, and erectile 
dysfunction.  And, there is medical evidence presented in this 
matter indicating that the Veteran is rendered unemployable as a 
result of his service-connected disabilities.  While there is 
competent and probative evidence both for and against the benefit 
sought on appeal, it is concluded by the Board that the record 
reasonably supports the Veteran's entitlement to a TDIU.  This 
portion of the appeal is granted.


ORDER

A schedular rating in excess of 60 percent for ASCAD associated 
with diabetes mellitus, type II, from June 1, 2007, is denied.  

Entitlement to TDIU is granted, subject to those provisions 
governing the payment of monetary benefits.  


REMAND

The Veteran has alleged, in essence, that his ASCAD has caused 
marked work impairment in terms of his ability to perform his 
prior job as a commercial truck driver.  The Board finds that an 
issue of his entitlement to a rating in excess of 60 percent on 
an extraschedular basis, under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2010), must be addressed with or without such an 
allegation.  See Barringer v. Peake, 22 Vet. App. 242 (2008). 
Such matter has not to date been the subject of initial RO 
development or adjudication.  Under such circumstances, a remand 
is required to determine if an extraschedular rating is warranted 
for the Veteran's ASCAD after he has been provided an opportunity 
to submit evidence in support of this aspect of his claim.

Notice is taken that a determination of whether a claimant is 
entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service- connected 
disability are inadequate.  To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describes the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization. If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step--to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Accordingly, this portion of the Veteran's appeal is REMANDED for 
the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, the Veteran must be provided 
notice of what additional information and 
evidence are still needed to substantiate 
his claim for an extraschedular rating in 
excess of 60 percent for his ASCAD, 
including evidence that the schedular 
criteria are inadequate or non-inclusive 
with respect to relevant symptoms or 
manifestations, that frequent hospital care 
for its treatment is required, or evidence 
that his ASCAD, alone, has resulted in a 
marked interference with employment.  38 
C.F.R. § 3.321(b)(1) (2010).

Specific notice is required that employment 
records, to include statements from current 
or former supervisors and co-workers, would 
be relevant with respect to whether an 
extraschedular rating is warranted on the 
basis of a marked interference with 
employment.

The Veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit. 
The Veteran must also be informed that, if 
requested, VA will assist him in obtaining 
relevant evidence, provided that he 
furnishes sufficient, identifying 
information and written authorization.

Depending on the response received from the 
Veteran, any and all assistance due him 
must then be afforded by the RO/AMC.

2.  The Veteran's claim of entitlement to 
an extraschedular rating in excess of 60 
percent for ASCAD should be initially 
adjudicated based on a de novo review of 
all pertinent evidence and consideration of 
all pertinent legal criteria.  If so 
warranted, referral of the matter to the 
VA's Under Secretary for Benefits or the 
VA's Director of the Compensation and 
Pension Service must be undertaken.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran need take no action until he is notified.  He has the 
right to submit additional evidence and argument on the matter(s) 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to obtain additional 
evidentiary and procedural development. No inference as to the 
outcome of this matter should be drawn from the actions 
requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


